Citation Nr: 1202803	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1951 to October 1955.  He died in March 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2006, and a death certificate was issued.

2.  A death certificate issued on March 20, 2006, and signed by the Veteran's treating physician reflects that the immediate cause of his death was pneumonia due to or as a consequence of rheumatoid arthritis, coronary artery disease, and congestive heart failure.

3.  Resolving all reasonable doubt in the appellant's favor, the cause of the Veteran's death is etiologically related to his military service, to include his documented swollen joints.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 1312, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The appellant contends in a July 2006 notice of disagreement that the Veteran's documented swollen joints while on active duty were consistent with a presentation of underlying rheumatoid arthritis at that time.  The appellant further contends in her March 2008 substantive appeal that two of the Veteran's private treating physicians have provided positive nexus opinions to that effect.  Therefore, the appellant claims that service connection for the cause of the Veteran's death is warranted.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


The Veteran's service treatment records reflect that, on October 27, 1954, he was treated at a United States Naval Hospital in Guam for swollen metatarsal phalangeal joints.  The clinician noted that the joints were a "sl[ightly] purplish color" and "very tender," with a "sl[light] increase in temp[erature]."

The Veteran died on March [redacted], 2006.  A death certificate issued on March 20, 2006, and signed by the Veteran's treating physician, J.H., M.D., reflects that the immediate cause of his death was pneumonia due to or as a consequence of rheumatoid arthritis, coronary artery disease, and congestive heart failure.  

At the time of his death, the Veteran was not in receipt of service connection for any disability.  The Veteran had filed claims for service connection for rheumatoid arthritis and coronary artery disease in July 2004, but the RO had denied those claims in a January 2005 rating decision and a February 2006 statement of the case.

In July 2004, the Veteran's treating physician, Dr. J.H.-who signed his death certificate in March 2006-provided the following opinion in support of the Veteran's claim for service connection for rheumatoid arthritis:  "[The Veteran] is a patient of mine who has long standing rheumatoid arthritis.  He brought a note in from a sick call treatment he received while in the service in Guam.  I cannot read the date clearly on this, but it appears to be 1954.  The doctor who saw him then described swollen joints in his hand and this was treated with an aspirin type product.  The description of this, especially in view of the subsequent history, suggests the onset of the rheumatoid arthritis occurred at this time."

In a December 2004 VA opinion, the examiner noted that the Veteran had "a vague history" of swelling and pain in his hands and right elbow for four or five days while stationed in Guam in 1954.  The examiner further noted that the Veteran was asymptomatic thereafter until he was first diagnosed with rheumatoid arthritis in 1971.  The examiner noted that since 1971 he has had progressive deformity of his rheumatoid arthritis in multiple joints, to the point that he now has global joint destruction.  The examiner diagnosed the Veteran with severe and advanced rheumatoid arthritis, and with coronary artery disease status-post bypass surgery with left ventricular dysfunction, an ejection fraction of 35 percent, and congestive heart failure.  The examiner opined that the Veteran's coronary disorders were not secondary to his arthritis.  The examiner also found that "[w]hether [the Veteran's history of pain in his hands and right elbow in 1954] was early rheumatoid arthritis would be purely speculation."

The examiner provided no explanation for his conclusion that an etiological determination regarding the Veteran's diagnosed rheumatoid arthritis could not be made without resorting to speculation.  Additionally, the examiner did not specifically address the July 2004 etiological opinion provided by the Veteran's private physician, Dr. J.H., or explain whether or why the reasoning therein constitutes pure speculation.  Consequently, the examiner's finding with respect to the Veteran's diagnosed rheumatoid arthritis is inadequate, and the Board accords it no probative weight.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (the inability to render a requested opinion must be adequately explained by the examiner).  See also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In June 2005, another private treating physician, W.J.S., M.D., F.A.C.P., wrote:  "I am writing this letter on behalf of my patient, [the Veteran], whom I have been following for the past several years with a history of longstanding class IV rheumatoid arthritis.  He had well established advanced disease on our first encounter and in review of his records that he shows me from a service visit in Guam in what appears to be 1954, the patient apparently had polysynovitis by description of the swollen joints.  He responded to a salicylate type agent and this is entirely consistent with the presentation of underlying rheumatoid arthritis at that time.  Certainly rheumatoid arthritis is a disorder that has periods of waxing and 

waning but overall is steadily progressive and [the Veteran] has certainly experienced the ravages of this devastating disorder."

In light of the findings noted on the Veteran's death certificate, his two treating physicians' positive etiological opinions regarding his diagnosed rheumatoid arthritis, the competent medical findings of steadily progressive rheumatoid arthritis (with periods of waxing and waning) since his service, and the absence of any conclusively negative etiological opinion, the Board resolves all reasonable doubt in favor of the appellant and finds that the cause of the Veteran's death is etiologically related to his military service, to include his October 1954 treatment for swollen, purple, and tender metatarsal phalangeal joints.  As such, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


